Citation Nr: 1541539	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-10 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan





THE ISSUE

Entitlement to reimbursement for private medical treatment expenses incurred at Mercy Health Hackley Campus Hospital on October 31, 2013.





ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from December 1980 to December 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Battle Creek, Michigan Department of Veterans Affairs (VA) Medical Center.  On the Veteran's April 2014 VA Form 9, she requested a hearing before the Board; however, in June 2015, she failed to report to such hearing.  As the record does not contain further explanation as to why she failed to report to the hearing, or any additional requests for an appeals hearing, the Board deems her request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


REMAND

The Veteran contends that on October 31, 2013, she phoned the VA Medical Center (VAMC) in Battle Creek, Michigan and spoke with a triage nurse regarding headache pain and arm tingling that she was experiencing.  She alleged that the triage nurse suggested that she report to the VA Clinic in Muskegon, Michigan and that the triage nurse would contact the clinic in advance of her arrival.  The Veteran has alleged that, upon her arrival at the Muskegon VA Outpatient Clinic, she was informed that the physician was gone for the day and that a nurse practitioner evaluated her and suggested that she report to the local hospital.  After apparently being reassured by this VA nurse practitioner (who did not have authority to authorize non-VA treatment) that the necessary paperwork would be completed so that the Veteran would not have to pay to be seen at a private facility, the Veteran thereafter went to the emergency room at Mercy Health Hackley Campus Hospital on October 31, 2013, where she was assessed with hypertension and an acute headache.

Despite the Veteran's report that she spoke to a VA triage nurse at the Battle Creek VAMC and was thereafter evaluated by a VA nurse practitioner at the Muskegon VA Outpatient Clinic on October 31, 2013, there are no VA medical treatment reports currently of record.  On remand, all such records must be secured, as they are pertinent evidence in the matter at hand.

Accordingly, the case is REMANDED for the following actions:

1.  Specifically secure for the record any (and all) VA medical report(s) documenting any interactions between the Veteran and VA medical personnel on October 31, 2013 (to include a report of the phone call between the Veteran and the VA triage nurse at the Battle Creek VAMC and a report of the evaluation of the Veteran by a VA nurse practitioner at the Muskegon VA Outpatient Clinic).  If any records sought are unavailable, the reason must be explained for the record.

2.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

